  Case 1:20-cv-00404-MN Document 21 Filed 01/19/21 Page 1 of 3 PageID #: 302

   NEW YORK                                                                                                  SHANGHAI
    LONDON                                                                                                    ATLANTA
   SINGAPORE                                                                                                 BALTIMORE
 PHILADELPHIA                                  FIRM and AFFILIATE OFFICES                                   WILMINGTON
    CHICAGO                                                                                                     MIAMI
WASHINGTON, DC                                                                                              BOCA RATON
 SAN FRANCISCO                                                                                              PITTSBURGH
                                              MACKENZIE M. WROBEL
 SILICON VALLEY                                                                                               NEWARK
                                            DIRECT DIAL: +1 302 657 4925
   SAN DIEGO                                                                                                 LAS VEGAS
                                           PERSONAL FAX: +1 302 397 2502
  LOS ANGELES                             E-MAIL: mmwrobel@duanemorris.com                                  CHERRY HILL
    TAIWAN                                                                                                  LAKE TAHOE
    BOSTON                                      www.duanemorris.com                                          MYANMAR
   HOUSTON                                                                                                      OMAN
    AUSTIN                                                                                            A GCC REPRESENTATIVE OFFICE
                                                                                                           OF DUANE MORRIS
     HANOI
HO CHI MINH CITY
                                                                                                       ALLIANCES IN MEXICO
                                                                                                           AND SRI LANKA



January 19, 2021

VIA CM/ECF AND VIA HAND DELIVERY:

The Honorable Judge Maryellen Noreika
844 N. King Street, Unit 19, Room 4324
Wilmington, DE 19801-3555

          Re:      Tom Hussey Photography, LLC v. BDG Media, Inc.
                   C.A. No. 1:20-cv-00404-MN

Dear Judge Noreika:

          Pursuant to Sections 8(a) and 7(g) of this Court’s standing form Scheduling Order for

non-patent matters, and Fed. R. Civ. Proc. 15(a)(2), Plaintiff Tom Hussey Photography, LLC

(“Plaintiff”) submits this letter to set forth its position in support of its request for leave to file an

Amended Complaint. Pursuant to Section 8(b) of that form Scheduling Order, Plaintiff has

enclosed with this letter its proposed Amended Complaint (Exhibit 1) and a redline comparison

between its proposed Amended Complaint and original Complaint (Exhibit 2).

          Pursuant to Section 7(g)(i) of this Court’s standing form Scheduling Order for non-patent

matters, Plaintiff has conferred with counsel for Defendant BDG Media, Inc. (“Defendant”) as

explained in the contemporaneously filed certification. Following that telephonic discussion, the

parties jointly reached out to the Court’s Judicial Administrator to obtain dates on which to

schedule an argument on Plaintiff’s Motion for Leave to Amend, and the parties have since

advised of their availability at the Court’s convenience during the times offered for argument

222 DELAWARE AVENUE, SUITE 1600   WILMINGTON, DE 19801-1659                  PHONE: +1 302 657 4900   FAX: +1 302 657 4901
 Case 1:20-cv-00404-MN Document 21 Filed 01/19/21 Page 2 of 3 PageID #: 303



The Honorable Judge Maryellen Noreika
January 19, 2021


between March 2, 2021 and March 4, 2021. Plaintiff submits this letter at this time however in

order to comply with the deadline requested in Plaintiff’s Motion Pursuant to Rule 59(e) to Alter

and/or Amend the Judgment of Dismissal (D.I. 20) filed on January 15, 2021.

       Plaintiff is in receipt of the Court’s Memorandum Opinion (D.I. 18) and Order (D.I. 19)

dated December 18, 2020, which ruled on Defendant BDG Media, Inc.’s (“Defendant”) Motion

to Dismiss (D.I. 9).    Although the Memorandum Opinion contemplates Plaintiff filing an

amended complaint (D.I. 18 at 6, n.3) and the Order dismisses Plaintiff’s Complaint “without

prejudice” (D.I. 19 at 1), Plaintiff submits that neither the Memorandum Opinion nor the Order

squarely addresses whether leave to file an amended pleading is permitted.            Accordingly,

Plaintiff respectfully requested that the Order be altered and/or amended pursuant to Fed. R. Civ.

P. 59(e) to expressly permit Plaintiff to file within 30 days an amended pleading pursuant to Fed.

R. Civ. P. 15(a) and the procedure set forth in the Court’s form scheduling order (D.I. 20).

       Rule 15(a) “embodies the liberal pleading philosophy of the federal rules” and permits

amended of a complaint “once as a matter of right and afterward by leave of the court, which is

to be freely granted.” Adams v. Gould Inc., 739 F.2d 858, 864 (3d Cir. 1984); id. at 867–89; see

also Shane v. Fauver, 213 F.3d 113, 115 (3d Cir. 2000). Indeed, leave should be freely granted

unless there is an apparent or declared reason for denial, such as undue delay, bad faith, or

dilatory motive on the part of the movant; undue prejudice to the opposing party; or futility of

the amendment. See Foman v. Davis, 371 U.S. 178, 182 (1962); In re Burlington Coat Factory

Sees. Litig., 114 F.3d 1410, 1434 (3d Cir. 1997). The decision to grant or deny leave to amend

lies within the discretion of the Court, and the Third Circuit regularly permits amendment of a

dismissed complaint when the dismissal was without prejudice. See, e.g., A.S. ex rel. Miller v.


                                                 2
 Case 1:20-cv-00404-MN Document 21 Filed 01/19/21 Page 3 of 3 PageID #: 304



The Honorable Judge Maryellen Noreika
January 19, 2021


SmithKline Beecham Corp., 769 F.3d 204, 214 (3d Cir. 2014) (noting cases where an amended

complaint was allowed to relate back to a timely, yet dismissed, complaint when the complaint

was dismissed without prejudice).

       Plaintiff respectfully suggests that its proposed Amended Complaint addresses the

Court’s decision that the original Complaint was deficient for failing to allege the specific acts

by Defendant constituting the alleged infringement. In particular, Plaintiff’s proposed Amended

Complaint specifically identifies Defendant’s actions that Plaintiff contends constitute infringing

public displays at amended paragraphs 12–18, 20–36 and 39, and new Exhibits D–K to the

Amended Complaint.       Plaintiff’s proposed Amended Complaint also specifically identifies

Defendant’s actions that Plaintiff contends constitute infringing copying at amended paragraphs

20–31 and new Exhibits G–K.           Additionally, Plaintiff’s proposed Amended Complaint

specifically identifies Defendant’s actions that Plaintiff contends constitute infringing

distributions at amended paragraphs 35–37 and 39, and new Exhibits L and M.

       Understanding that Defendant contests these amended allegations, Plaintiff’s position is

those factual disputes are not appropriate for resolution at this stage, but must await discovery

and presentation of a full factual record.     Accordingly, Plaintiff requests leave to file the

proposed Amended Complaint.

                                                     Respectfully,

                                                     /s/ Mackenzie M. Wrobel
                                                     Mackenzie M. Wrobel (#6088)

                                                     Counsel for Plaintiff Tom Hussey
MMW/chp                                              Photography, LLC

cc: All counsel of record pursuant to the ECF system


                                                3
